 


110 HR 1939 IH: Reading First Improvement Act
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1939 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. McKeon (for himself and Mr. Castle) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to improve the Reading First program. 
 
 
1.Short titleThis Act may be cited as the Reading First Improvement Act. 
2.Progress reportSection 1202(e)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6362(e)(5)) is amended by striking peer review panel and inserting Committee. 
3.Peer reviewSection 1203(c)(2) of that Act (20 U.S.C. 6363(c)(2)) is amended— 
(1)in subparagraph (A)— 
(A)in the first sentence, by striking a panel and inserting a Reading First Advisory Committee; and 
(B)in the second sentence, by striking panel and inserting Committee; 
(2)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; 
(3)by inserting after subparagraph (A) the following: 
 
(B)LimitationThe Committee shall not be comprised of a majority of members selected by one individual or entity described in subparagraph (A).; 
(4)in subparagraph (C) (as redesignated by paragraph (2)) by striking panel and inserting Committee; 
(5)in subparagraph (D) (as redesignated by paragraph (2)) by striking panel and inserting Committee; and 
(6)by adding at the end the following: 
 
(E)Subcommittees 
(i)In generalAt its sole discretion, the Committee may form one or more subcommittees to assist the Committee with the functions described in this paragraph. 
(ii)RepresentationIf the Committee chooses to form such subcommittees, each subcommittee shall include at least one member selected by each individual or entity described in subparagraph (A), and in no case shall be comprised of a majority of members selected by one such entity. Members of the Committee may serve on one or more subcommittees. 
(iii)Committee reviewThe Committee shall review the recommendations of each subcommittee, and, following such review, make a final recommendation to the Secretary in accordance with subparagraph (D). 
(F)GovernanceThe Federal Advisory Committee Act (5 U.S.C. App.) shall govern the activities of the Committee. 
(G)Conflicts of interest 
(i)In generalThe Secretary shall establish a process through which members of the Committee or any subcommittees will be screened for potential conflicts of interest. 
(ii)ScreeningSuch screening process shall— 
(I)be reviewed and approved by the Office of General Counsel of the Department; 
(II)include, at a minimum, a review of each potential Committee or subcommittee member’s connection to any State’s program under this subpart, each potential Committee or subcommittee member’s potential financial interest in products that might be purchased by a State educational agency or local educational agency in the course of such agency’s implementation of the program under this subpart, and each potential Committee or subcommittee member’s professional connections to teaching methodologies that might require the use of specific products; and 
(III)be designed to prevent, to the extent possible, bias or the appearance thereof in the Committee’s performance of its responsibilities under this paragraph. 
(H)Guidance 
(i)In generalThe Secretary shall develop guidance for how the Committee and any subcommittees created in accordance with subparagraph (E) will review applications submitted under this section and provide feedback to State educational agencies and recommendations to the Secretary. The Secretary shall also develop guidance for how the Secretary will review the recommendations of the Committee and any subcommittees and make final determinations of approval or disapproval of an application submitted under this section. 
(ii)RequirementsSuch guidance shall, at a minimum— 
(I)create a transparent process through which the Committee and subcommittees provide clear, consistent, and publicly available documentation in support of all recommendations; 
(II)ensure that the Committee reviews any subcommittee feedback prior to that feedback being submitted to a State educational agency; 
(III)ensure that State educational agencies have the opportunity for direct interaction with the Committee and any subcommittee, as appropriate, when revising an application under this section as a result of feedback submitted by the Committee or a subcommittee; 
(IV)require that the Committee, any subcommittee, and the Secretary clearly and consistently document that all criteria contained in subsection (b) are met before an application submitted under this section is approved; and 
(V)create a transparent process through which the Secretary clearly, consistently, and publicly documents decisions to approve or disapprove an application submitted under this section and the reasons for such decisions.. 
4.Targeted assistance grantsSection 1204(c)(2) of such Act (20 U.S.C. 6364(c)(2)) is amended— 
(1)in the first sentence, by striking peer review panel and inserting Committee; and 
(2)in the second sentence, by striking panel and inserting Committee. 
5.External evaluationSection 1205 of such Act (20 U.S.C. 6365) is amended by adding at the end the following: 
 
(e)Limitation 
(1)In generalThe Secretary shall ensure that the independent organization described in subsection (a) does not hold a contract or subcontract to implement any aspect of the program under this subpart. 
(2)SubcontractorsThe contract entered into under subsection (a) shall prohibit the independent organization conducting the evaluation from subcontracting with any entity that holds a contract or subcontract for any aspect of the implementation of this subpart. . 
6.National activitiesSection 1206 of that Act (20 U.S.C. 6366) is amended— 
(1)by inserting before From funds the following: 
 
(a)Technical assistance and evaluation; and 
(2)by adding at the end the following: 
 
(b)Contracts for technical assistance 
(1)In generalThe Secretary may enter into contracts with independent entities to perform the activities described in subsection (a)(1). 
(2)Conflicts of interest 
(A)In generalIf the Secretary enters into such contracts, the Secretary shall— 
(i)ensure that such contracts require the contracted entity to screen for conflicts of interest when hiring individuals to carry out the responsibilities under the contract; 
(ii)ensure that such contracts require the contracted entity to include the requirement in clause (i) in any subcontracts such entity enters into to fulfill the responsibilities described in paragraph (1). 
(B)Screening processThe screening process described in subparagraph (A) shall— 
(i)include, at a minimum, a review of each individual performing duties under the contract or subcontract for connections to any State’s program under this subpart, potential financial interests in, or other connection to, products that might be purchased by a State educational agency or local educational agency in the course of such agency’s implementation of the program under this subpart, and connections to teaching methodologies that might require the use of specific products; and 
(ii)be designed to prevent, to the extent possible, bias or the appearance thereof in the performance of the responsibilities outlined in the contract or subcontract. 
(3)Information disseminationIf the Secretary enters into such contracts, and if a contracted entity enters into such subcontracts, those contracts and subcontracts shall require the technical assistance providers to clearly separate technical assistance provided under such contract or subcontract from information provided, or activities engaged in, as part of the normal operations of the contractor or subcontractor. Efforts to comply with this paragraph may include, but are not limited to, the creation of separate web pages for the purpose of fulfilling a contract or subcontract entered into under this subsection.. 
7.Prohibition on Federal GovernmentSubpart 1 of part B of title I of that Act is amended by adding after section 1208 (20 U.S.C. 6368) the following: 
 
1209.Prohibition on Federal Government 
(a)In generalNothing in this subpart shall be construed to alter or lessen the prohibition contained in section 9527(b) of this Act or section 103(b) of the Department of Education Organization Act (20 U.S.C. 3403(b)). 
(b)Guidance 
(1)In generalThe Secretary shall develop guidance for Department employees responsible for the implementation of this subpart that will assist those employees in complying with the prohibitions included in subsection (a). 
(2)ConsultationSuch guidance shall emphasize the importance of consultation with the Office of General Counsel of the Department on issues related to such prohibitions. 
(3)Technical assistanceSuch guidance shall stress that any information disseminated, or technical assistance provided, related to this subpart, shall represent multiple perspectives and not in any way endorse or appear to endorse any particular product or service that might be purchased by a State educational agency or local educational agency in the course of such agency’s implementation of the program under this subpart.. 
 
